Citation Nr: 9911413	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, a chronic low back disability, arthritis and a 
stomach disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension and to compensable evaluations for residuals of 
a fracture of the left little finger and a laceration scar on 
the top of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran completed over 19 years of active military 
service and took voluntary early retirement in September 
1996.  He did not serve in Southwest Asia during the Persian 
Gulf War.  

By rating action dated in October 1996 the Department of 
Veterans Affairs (VA) Regional Office (RO), Wichita, Kansas, 
granted service connection for essential hypertension, 
bilateral hearing loss, residuals of a fracture of the left 
fifth finger and a laceration scar on the top of the head, 
each rated noncompensable and denied entitlement to service 
connection for a dental disability, a chronic low back 
disability, arthritis and a chronic stomach disability.  The 
veteran appealed from the original ratings assigned for the 
service-connected disabilities and from the denials of 
service connection for the other conditions.  In July 1997 
the veteran and his wife testified at a hearing at the 
regional office.  During the course of the hearing, the 
veteran withdrew his appeal for an increased rating for the 
bilateral hearing loss.  Thus, that matter is no longer in an 
appellate status.  Following the hearing, in August 1997, the 
evaluation for the veteran's hypertension was increased to 
10 percent.  The noncompensable evaluations for the remaining 
conditions at issue were confirmed and continued and the 
denials of service connection for the conditions at issue 
were also confirmed and continued.  The case is now before 
the Board for appellate consideration.

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for a chronic low back disability is being 
deferred pending further action by the regional office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues considered in this appeal has been 
obtained by the regional office.

2.  The evidence does not establish that the veteran 
experienced dental trauma to any teeth during service.  

3.  Arthritis and a stomach disability have not been 
medically demonstrated either during service or subsequent 
thereto.  

4.  When the veteran was examined by the VA in May 1997 blood 
pressure readings of 147/101, 153/94 and 157/106 were 
recorded.  It was noted that he was taking an appropriate 
medication, but had not taken it that day.  

5.  The veteran has pain to palpation over the proximal 
interphalangeal joint of the left fifth finger and over the 
fifth metacarpal.  The grip strength of the left hand is 
about 10 percent of that of the right hand.  He is unable to 
oppose the left fifth finger to the thumb.  His left fifth 
finger has been reported to be essentially useless. 

6.  The evidence does not establish that the scar on the top 
of the veteran's head is tender, painful or poorly nourished 
with repeated ulceration or that the scar is disfiguring.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of dental trauma that 
was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.381, 4.149 (1998).

2.  The veteran has not submitted evidence of well-grounded 
claims for service connection for arthritis and a stomach 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107.

3.  A 10 percent evaluation is warranted for the residuals of 
the fracture of the veteran's left little finger.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5156, 5227 (1998).

4.  An evaluation in excess of 10 percent for hypertension 
and a compensable evaluation for a laceration scar on the top 
of the head are not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Codes 7101, 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection 
for Residuals of Dental Trauma.

The Board notes that it has found the veteran's claim for 
service connection for residuals of dental trauma to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding 
that claim have been properly developed.

The veteran's service medical records reflect that he was a 
dental phobic who refused routine dental treatment for many 
years.  Starting in 1988 he received dental treatment on a 
number of occasions for conditions including caries of his 
teeth.  Numerous teeth were extracted due to conditions 
including gingivitis and severe periodontal disease caused by 
neglect, poor oral hygiene, his dental phobia and smoking two 
to three packs a day.  When the veteran was examined for 
separation from service in October 1996 numerous teeth were 
reported to be missing.  It was indicated that the remaining 
teeth had caries.  The veteran's service medical records do 
not reflect any dental trauma, and he has not reported any 
such trauma.

The record discloses that the veteran received VA dental 
treatment following service and additional teeth were 
extracted.

During the July 1997 hearing the veteran indicated that his 
teeth had deteriorated during service since they were often 
in the field for extended periods of time and had not had an 
opportunity to brush their teeth and practice good dental 
hygiene.  He indicated that he had been having severe pain 
after service and had had the remainder of his teeth 
extracted by the VA.  He indicated that he had dentures but 
they were painful to use.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With regard to 
dental conditions, each missing or defective tooth and each 
disease of the investing tissues will be considered 
separately and service connection will be granted for disease 
or injury of individual teeth and investing tissues, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a).  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.120 
or 17.123.  38 C.F.R. § 4.149.  

The veteran's service medical records reflect that he was 
treated for various dental conditions, including caries and 
numerous teeth were extracted.  However, there is no 
reference in his service medical records to any dental trauma 
or injury and no dental trauma was indicated when the veteran 
received VA dental treatment subsequent to service in 1997.  
During the July 1997 hearing on appeal, the veteran indicated 
that his teeth had deteriorated during service due to 
remaining in the field for extended periods of time with 
inability to maintain good dental hygiene; however, he did 
not indicate that he had experienced any traumatic injury to 
his teeth in service.  Absent the essential element of 
trauma, there is no evidentiary basis which would establish 
service connection for dental disability due to trauma, so as 
to establish eligibility for compensation, as opposed to 
treatment, purposes.  Service connection for treatment 
purposes has apparently been established as such treatment 
has been provided.  That eligibility is not before the Board 
at this time.  

II.  The Claims for Service Connection 
for Arthritis and a Stomach Disability.

The threshold question to be answered with regard to the 
above claims is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal 
regarding those issues must fail and there is no duty to 
assist him further in the development of those claims because 
such additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
As will be explained below, the Board finds that those claims 
are not well grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records, including his physical 
examination for retirement from service in October 1996, do 
not reflect any complaints, findings or diagnoses of 
arthritis.  The veteran indicated on the retirement 
examination that he had had stomach problems, diarrhea and 
involuntary urination.  On the medical examination report the 
clinical evaluation of the abdomen was normal.  

During the July 1997 hearing the veteran indicated that he 
had slept in pup tents on the ground in the snow and cold 
during service and believed that he had arthritis as a 
result.  He indicated that the arthritis affected various 
joints including his knees, elbows and hands.  He reported 
that he had never had an X-ray.

The veteran also indicated that his company had been 
processed to go to the Persian Gulf and he received the 
shots.  They were also assigned to clean equipment that had 
been used in the Persian Gulf War and that afterward he began 
having stomach problems.  He related that he currently 
experienced nausea and also diarrhea.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for arthritis and a chronic stomach disability.  
As noted previously, his service medical records do not 
reflect the presence of arthritis and that condition has not 
been medically demonstrated subsequent to service.  Although 
the veteran did report stomach problems when he was examined 
for retirement from service, a stomach condition was not 
found by the examiner.  Although his wife, who is identified 
as a registered nurse, has described episodes of gastric 
upset which she observed, she has acknowledged that the 
veteran never sought medical attention for these episodes, 
and there has been no established gastrointestinal diagnosis.  
In short, there is simply no objective medical evidence 
establishing a chronic stomach disability subsequent to 
service which can be related to service, or any event in 
service.  Although the veteran was in service during the time 
of the Persian Gulf War, he did not serve in that theater; 
therefore, he does not qualify for special consideration 
under 38 C.F.R. § 3.317 as Persian Gulf Was veteran.  Given 
the evidence that is of record, the claims for service 
connection for arthritis and a chronic stomach disability may 
not be considered well grounded.  Since the claims are not 
well grounded they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 
8 Vet. App. 384 (1995).

III.  The Claims for an Evaluation in Excess of
10 percent for Hypertension and for Compensable 
Evaluations for Residuals of a Fracture of the Left 
Little Finger and a Laceration Scar on the Top of the Head.

The veteran's service medical records reflect that in 
December 1977 he sustained a laceration on the top of his 
head when he fell down stairs.  The laceration was sutured 
with four sutures and he was provided Tylenol for pain.  The 
veteran's service medical records also reflect that in July 
1992 he fell from a bicycle and landed on the dorsal surface 
of his left hand.  An X-ray study showed an angular, 
displaced fracture of the fifth metacarpal.

The veteran was seen on an outpatient basis by the VA on 
various occasions in 1997.  In January 1997 a blood pressure 
reading of 160/96 was recorded.  In March 1997 blood pressure 
readings of 154/114 and 152/100 were recorded.

The veteran was afforded a VA examination for hypertension in 
May 1997.  Blood pressure readings of 147/101, 153/94 and 
157/106 were recorded.  It was indicated that he was on 
medication, Diltiazem, 180 milligrams daily, but that he had 
forgotten to take his medication on the day of the 
examination.  

During the July 1997 hearing the veteran related that he was 
dizzy at times and that he had seen a physician at the VA 
medical center in May for his hypertension.  The veteran's 
wife indicated that she was a registered nurse and that if he 
was not taking medication his blood pressure would run 180 to 
200 [systolic] or greater over 120 to 140 [diastolic].  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. Part 4, Code 7101 prior to January 1998.

A 10 percent evaluation is provided for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
when there is diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more.  It is also 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
may be provided when diastolic pressure is predominantly 110 
or more, or systolic pressure is predominantly 200 or more.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or more with a diastolic blood 
pressure of less than 90.  38 C.F.R. Part 4, Code 7101 
effective in January 1998. 

In this case, the record indicates that the veteran's 
diastolic blood pressure is predominantly about 100.  
However, he has not been shown to have diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  He is on medication and the evidence shows that 
with medication his readings stay in that range.  Thus, an 
evaluation in excess of 10 percent for the veteran's 
hypertension would not be warranted under the provisions of 
Diagnostic Code 7101 that were in effect prior to January 
1998 or after that time.  Although the veteran's wife, who is 
a registered nurse, indicated that if he was not taking 
medication his blood pressure would run 180 to 200 or greater 
over 120 to 140, the figures utilized in the rating schedule, 
as is the case for all disabilities, are based on the 
presumption that appropriate treatment is being utilized.  An 
increased rating for a disability cannot be awarded on a 
voluntary basis; that is if a veteran purposely makes himself 
sicker than he should be by failing to follow an essential 
medical regimen.

With regard to the veteran's claim for an increased rating 
for residuals of a fracture of the left little finger, when 
he was examined by the VA in May 1997 it was reported that 
there was pain to palpation over the proximal interphalangeal 
joint and over the fifth metacarpal.  It was indicated that 
grip strength of the left hand was about 10 percent of that 
of the right hand.  It was reported that there was an 
inability to oppose the left fifth finger to the thumb.  The 
examiner indicated that the left fifth digit was essentially 
useless.  An X-ray study of the left fifth digit showed and 
old traumatic deformity of the fifth metacarpal shaft.

During the July 1997 hearing the veteran related that his 
left fifth finger was painful and he had no strength in his 
hand as a result of the left fifth finger fracture residuals.  

A 10 percent evaluation for amputation of the little finger 
of the major or minor upper extremity is warranted if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  A 
20 percent evaluation requires that the amputation involve 
metacarpal resection with more than one half of the bone 
lost.  38 C.F.R. Part 4, Code 5156.

Favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 centimeters) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of Diagnostic Code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion or when there 
is rotation and angulation of the bones.  38 C.F.R. § 4.4, 
Code 5227.

The May 1997 VA examination disclosed that the veteran had 
pain to palpation over the proximal interphalangeal joint and 
over the fifth metacarpal of the left fifth digit.  His grip 
strength of the left hand was reported to be about 10 percent 
of the right hand.  It was indicated that he was unable to 
oppose the left fifth finger to the thumb.  The examiner 
indicated that the left fifth digit was essentially useless.  
The findings on the VA examination indicate that the left 
fifth finger fracture residuals may be rated as unfavorable 
ankylosis which in turn is rated as amputation under the 
provisions of Diagnostic Code 5156.  Under such 
circumstances, it follows that a 10 percent evaluation is 
warranted for the fracture residuals of the veteran's left 
fifth finger.  In arriving at this decision the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.

With regard to the veteran's claim for a compensable 
evaluation for a laceration scar on the top of the head, the 
veteran indicated at the July 1997 hearing that the scar on 
his head was painful.  However, the veteran has not submitted 
any medical evidence reflecting that the scar is painful on 
objective demonstration or that the scar is poorly nourished 
with repeated ulceration.  Thus, a compensable evaluation 
would not be warranted under the provisions of Diagnostic 
Codes 7803 or 7804.  There is also no medical evidence 
indicating that the scar is more than slightly disfiguring 
and a compensable evaluation would not be warranted under 
Diagnostic Code 7800 based on moderate disfigurement.  Thus, 
an increased rating for the laceration scar on the top of the 
veteran's head would not be in order.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of dental 
trauma, arthritis and a chronic stomach disability is not 
established.  Entitlement to an evaluation in excess of 
10 percent for hypertension and to a compensable evaluation 
for a laceration scar on the top of the head is not 
established.  The appeal is denied to this extent.

Entitlement to a compensable evaluation for residuals of a 
fracture of the left fifth finger is established.  To this 
extent the appeal is granted.  


REMAND

With regard to the veteran's claim for service connection for 
a chronic low back disability, his service medical records 
reflect that when he was examined for retirement from service 
in October 1996 he reported that he had had a back injury.  
On the medical examination report the clinical evaluation of 
the spine was normal.

During the July 1997 hearing the veteran related that during 
service he had injured his back while lifting a bridge.  He 
indicated that he had had back pain on an intermittent basis 
since that time but never went to the doctor because if he 
had been given a profile he would not have been promoted.

On the basis of the present record, the case is REMANDED to 
the regional office for the following action:

1.  The veteran should be requested to 
furnish the names and addresses of all 
sources of treatment he has received for 
his low back condition since separation.  
The RO should then obtain copies of any 
pertinent treatment records.  

2.  He should also be afforded a special 
orthopedic examination in order to 
determine the nature, extent and etiology 
of any low back disability that may now 
be present.  All indicated special 
studies should be conducted.  The claims 
file is to be made available to the 
examiner for review in conjunction with 
the examination.

2.  The veteran's claim for service 
connection for a low back disability 
should then be reviewed by the regional 
office.  If the determination regarding 
that matter remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining matter on 
appeal pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 


